Citation Nr: 1431980	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral ankle joint pain.

2.  Entitlement to service connection for bilateral foot joint pain.

3.  Entitlement to service connection for bilateral hip joint pain.

4.  Entitlement to service connection for hypertension, also claimed secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for hypertension, also claimed secondary to service-connected diabetes mellitus, type II, is remanded to the RO via the Appeals Management center in Washington, D.C.


FINDINGS OF FACT

1. Currently, or at any time during the appellate time frame, a diagnosis of any bilateral ankle disorders is not of record. 

2.  Currently, or at any time during the appellate time frame, a diagnosis of any bilateral foot disorders is not of record.

3. Currently, or at any time during the appellate time frame, a diagnosis of any bilateral hip disorders is not of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ankle joint pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral foot joint pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for bilateral hip joint pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's pre-adjudication letters dated April 2008 and May 2008 advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In accordance with the Board's prior July 2013 remand, the Veteran was provided a joints examination in September 2013 to ascertain whether he had a diagnosable ankle, hip, and/or foot disorder related to his military service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The examiner also provided an addendum opinion in November 2013 after reviewing the Veteran's service treatment records.  

The Veteran's representative argues the VA examination and addendum opinion are not in compliance with the Board's prior Remand directive because the examiner did not review or otherwise have the January 2007 private treatment record noted in the Board's remand.  The Board disagrees.  

As will be explained below, the Veteran claims joint pain in the ankles, hips, and feet since service related to the physical demands of his in-service job.  His service treatment records are silent as to these conditions and post-service treatment records are silent as to these conditions.  There was, however, one private treatment records dated January 2007 that appears to be a checklist with the "yes" box checked next to rheumatoid arthritis in the medical history section.  No specific joints are mentioned and it is unclear whether the box was checked in light of the Veteran's self-reported history or because of actual medical treatment history.  Private treatment records from the same physician dated in 2007 to 2008 only note treatment for osteoarthritis of the knees.  Even so, the Board previously remanded the claim in July 2013 to afford the Veteran a VA examination to clarify whether the Veteran had a diagnosable condition of any of these joints.  The January 2007 record was specifically mentioned in the Remand directive.  The September 2013 VA examiner noted that the January 2007 record was not reviewed as it could not be located in the claims file.  However, in light of the Remand directive, the examiner addressed the rheumatoid arthritis finding and rendered an opinion that whether or not the Veteran has rheumatoid arthritis has no bearing on the opinion rendered here.  On physical examination and x-rays, the examiner could find no pathology warranting diagnoses for the ankles, hips, or feet.  Thus, whether he has rheumatoid arthritis or not, the examiner concluded these joints have no diagnosable abnormality.  The opinion was strengthened in November 2013 when the examiner further noted that service treatment records are completely silent as to any complaints, treatment, or diagnoses related to the ankles, hips, or feet.

While the 2013 VA examiner did not review the specific January 2007 record, the Board finds the September 2013 VA examination and November 2013 addendum opinion are in substantial compliance with the Board's prior Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The VA examiner adequately identified the information in the January 2007 record as described in the Board's prior remand, and presumed the diagnosis of rheumatoid arthritis in rendering the opinion.  Thus, the Board finds no benefit in further delaying the claims to have the examiner see a document already considered in substance.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service Connection for Bilateral Ankles, Feet, and Hips Pain

The Veteran claims he has bilateral hip, ankle, and feet pain due to the physical demands of his military occupational specialty (MOS) as a wire team chief.  He indicates his MOS required him to constantly stand on utility poles while wearing wireman's stirrups, and that the pressure of his total weight while wearing the stirrups and the safety belt caused his current joint conditions.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Here, no legal presumption is applicable because the Veteran has never been clinically diagnosed with arthritis in any of these specifically claimed joints.  

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to his hips, feet, or ankles.  There is some treatment for low back pain and right knee pain, but nothing related to the claimed joints.  His May 1969 separation examination, moreover, is silent as to any orthopedic abnormalities.

After service, the Veteran indicates a 37-year post-military history as a machinist where he stands on his feet all day.  Even so, he claims his bilateral ankle, hip, and feet pain began when he returned from Vietnam.  Medical treatment records are completely silent as to any diagnoses related to the ankles, feet, or hips.  The Board notes the claims folder contains private treatment records from the Veteran's primary physician.  Within the records there is a checklist dated January 2007 with a box checked for "yes" for rheumatoid arthritis under medical history.  The record is without context in that it is unclear whether this is a diagnosis or the Veteran's own self-reported history.  The actual private treatment records from this physician show ongoing treatment in 2007 and 2008 for osteoarthritis of the knees, but no diagnosis or treatment for rheumatoid arthritis and no complaints, treatment, or diagnosis specifically related to the ankles, feet, or hips.

Based on the Veteran's lay statements and the vague January 2007 private treatment record, the Board previously remanded the claim to provide the Veteran a VA examination and clarify whether he had a diagnosable disorder of the ankles, feet, or hips.

The Veteran was afforded a VA examination in September 2013 where the examiner noted the Veteran's complaints since service and current diagnostic tests, to include x-rays.  On physical examination, no physical abnormality was noted of the ankles, feet, or hips.  X-rays of these joints were also within normal limits.  Despite the Veteran's complaints, the examiner found no diagnosable pathology related to the ankles, hips, or feet.  The Veteran exhibited full range of motion of these joints and x-rays were negative.  The examiner noted the January 2007 private medical report indicating a history of rheumatoid arthritis.  Although the actual report could not be found by the examiner, the examiner did opine that "whether rheumatoid arthritis is present or not has not impact upon my consideration above since the Veteran has no findings in relation to his [bilateral hip, ankle, and foot] joints."  In a November 2013 addendum opinion, the examiner specifically reviewed the Veteran's service treatment records and further added that the service treatment records are completely silent as to any complaints, treatment or diagnoses of ankle, hip, or foot conditions.  There is no mention of any trauma or injury, and the Veteran does no claim any such in-service injury.  The examiner did note the in-service treatment of low back pain and right knee pain, but found that these treatment records do not change the prior opinion rendered in September 2013.  In short, the examiner concluded the Veteran does not have current diagnosable conditions of the hips, ankles, or feet and the service treatment records did not change this opinion. 

The Board finds the examiner's opinion and addendum opinion persuasive.  It is based on a thorough physical examination, diagnostic testing, consideration of the Veteran's lay statements, and a review of the claims folder.  Although the examiner did not locate or specifically review the January 2007 private treatment record noting a medical history of rheumatoid arthritis, the examiner took the possible diagnosis into consideration in rendering the opinion.  That is, the examiner found that whether the Veteran has rheumatoid arthritis or not has no bearing on the fact that there were no findings related to an ankle, hip, or foot abnormality.  Indeed, the physical examination was within normal limits and x-rays of these joints were negative.  Also compelling, no medical professional has ever diagnosed the Veteran with an ankle, foot, or hip disorder at any time during the appellate time frame.

The Board considered lay statements made by the Veteran regarding his symptoms through the years.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

While the Board does not doubt the Veteran's description of joint pain since service, lay testimony cannot establish existence of current diagnoses because laypersons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnoses and etiology of medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his statements, without more, do not constitute competent favorable evidence.  

Rather, service-connection requires, first and foremost, evidence of a disability.  See Shedden, 381 F.3d 1163; 38 C.F.R. §§ 3.303, 3.304, 3.310.  In this case, the medical evidence is against such a finding.  The Veteran's claim fails here because there is a lack of diagnoses of the claimed conditions.

In short, despite the Veteran's complaints of bilateral ankle, feet, and hip pain, no medical professional has ever diagnosed the Veteran with chronic ankle, feet, or hip disorders related to those complaints and, indeed, there is medical evidence to the contrary.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral ankle, feet, and hip disorders.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2103) (holding that a disability present closely prior to the filing of a claim must also be considered in addressing whether the requirement of a present disability is met).  In this case there is no competent evidence of bilateral ankle, feet, or hip disabilities at any point during the claim period or shortly before.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



ORDER

Entitlement to service connection for bilateral ankle joint pain is denied.

Entitlement to service connection for bilateral foot joint pain is denied.

Entitlement to service connection for bilateral hip joint pain is denied.


REMAND

An August 2013 rating decision, in pertinent part, denied a claim for service connection for hypertension, also claimed secondary to service-connected diabetes mellitus, type II.  The Veteran filed a notice of disagreement (NOD) for this issue in September 2013. 

Accordingly, the claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case as to the issue of entitlement to service connection for hypertension, also claimed secondary to service-connected diabetes mellitus, type II. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscheousky v. West, 12 Vet. App. 369 (1999)



______________________________________________
	ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


